REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

                No. 660

        September Term, 2014



         GEORGE JOHNSON

                   v.

      STATE OF MARYLAND



   Graeff,
   Leahy,
   Thieme, Raymond G., Jr.
          (Retired, Specially Assigned)

                JJ.


             Opinion by Leahy, J.


   Filed: June 28, 2016
        George Johnson, (“Appellant”), and Derrick Toomer were charged and tried

separately for the contract killing of bail bondsman Ralph Hall.   Mr. Hall was found early

in the morning on July 30, 2008, lying dead from gunshot wounds in the parking lot of

KIPP Harmony Academy, a public charter elementary school located in Baltimore City.

        Appellant was tried before a jury in the Circuit Court for Baltimore City after his

codefendant Toomer had been convicted of murder.           The State attempted to present

Toomer as a witness against Appellant, but when called before the jury to testify, Toomer

refused to answer questions and invoked his Fifth Amendment privilege against self-

incrimination. Acting swiftly, the circuit court halted questioning and excused the jury

before examining the merits of Toomer’s assertion of privilege. The circuit court did not

compel Toomer’s testimony.

        After the jury convicted Appellant of Mr. Hall’s murder, Appellant filed a motion

for a new trial arguing, inter alia, that the State called Toomer for the impermissible

purpose of using Toomer’s reliance on the Fifth Amendment privilege before the jury to

imply Appellant’s guilt.   Toomer maintained that the State had been made aware that he

would not testify.    The court, however, rejected Appellant’s contentions of error and

denied his motion for a new trial.   Appellant asks this Court to examine:

   I.      Whether Appellant was denied his right to a fair trial, in violation of the
           Due Process Clauses of the Fifth and Fourteenth Amendments, when the
           prosecution called his separately tried and convicted codefendant as a
           witness in its case in chief with full knowledge that the witness would
           invoke a valid Fifth Amendment privilege and refuse to testify?

                                              1
    II.      Whether the trial court erred in denying appellant’s motion for new trial
             when the prosecution,

             a. Improperly called appellant’s separately tried and convicted
                codefendant as a witness with full knowledge that the witness would
                invoke his Fifth Amendment privilege and refuse to testify;

             b. Committed a Brady violation by failing to disclose impeachment
                information relating to a critical prosecution witness;

             c. Improperly displayed a firearm to the jury, which was not admitted
                into evidence or forensically linked to crime, in support of its closing
                argument asserting that the firearm was, in fact, the murder weapon
                used by appellant?

          Applying the factors enumerated in Vandegrift v. State, 237 Md. 305, 309-10

(1965), we conclude Appellant was not prejudiced by codefendant Toomer’s brief

appearance before the jury because (1) the prosecutor did not call Toomer solely to gain

the benefit of “the effect of the claim of privilege on the jury”; (2) the circuit court

minimized any negative effects of Toomer’s refusal to testify when it halted questioning

expeditiously and excused the jury; and (3) during the course of the trial Appellant never

requested any curative instruction nor did he move for a mistrial.        Regarding the other

issues Appellant presented in his motion for a new trial, we perceive no error or abuse of

discretion on the part of the circuit court and conclude that Appellant was not denied his

right to a fair trial.

                                       BACKGROUND

          On July 15, 2011, a grand jury indicted Appellant for Mr. Hall’s murder on the

charges of: murder in the first degree; use of a handgun in the commission of a crime of
                                                2
violence; wearing, carrying, and transporting a handgun upon his person; and possession

of a handgun after being convicted of a disqualifying crime.   The grand jury also indicted

Appellant of conspiring with codefendant Derrick Toomer to commit Mr. Hall’s murder.

Appellant’s case was severed from Derrick Toomer’s on March 11, 2013, and Appellant’s

first trial commenced on March 22, 2013, in the Baltimore City Circuit Court. Appellant

moved for a mistrial in that proceeding, and the court granted the motion on April 1, 2013.

       Appellant’s second trial began on March 18, 2014.            The following events

transpired as the story unfolded over the six-day trial.

                          A.       The Testimony of Hall’s Fiancé

       The State presented as its first witness, Ms. Faaizah Seals, who was Mr. Hall’s

fiancé at the time of his death.     She testified that she and Mr. Hall were co-owners of

Muscles Bail Bonds.       Ms. Seals related that Muscles Bail Bonds was seeking a new

insurer following the 2008 departure of another employee who had acted as the company

surety insurer under his license as an insurance producer in Maryland.1      Mr. Hall was

looking for another person who was licensed through which Muscles Bail Bonds could be

insured.2


       1
         Under Maryland Rule 4-217(b)(1), a “‘Bail bondsman’ means an authorized agent
of a surety insurer.” Pursuant to Maryland Code (1995, 2011 Repl. Vol.) Insurance
Article (“Ins.”) § 10-304, before a person may provide bail bondsman services, he or she
must obtain a license to act as an insurance producer identical to that issued by the
Maryland Insurance Commissioner under Ins. § 10-103.
       2
            Detective Moran testified that Mr. Hall’s bail bonds business was “not legit”
                                              3
       In the early evening hours of July 29, 2008, while Ms. Seals was cooking dinner,

Mr. Hall was taking a nap.      Mr. Hall’s phone rang at approximately 7:00 p.m., so Ms.

Seals woke him up to tell him about the call.       He listened to the voicemail left by the caller

and prepared to leave their home.       According to Ms. Seals, “[Mr. Hall] said he was going

to meet up with someone named G concerning insurance . . . .”             That evening Mr. Hall

drove away in a Ford Expedition XL2—a vehicle they both shared and used in their

business.   After Mr. Hall did not return, Ms. Seals tried to reach him unsuccessfully on

his cell phone multiple times throughout the night and, after getting no answer, she also

tried a couple of hospitals to no avail.    In the morning when she awoke, she found a card

under the front door from homicide detective Michael Moran asking her to give him a call.

                                   B.      Detective Moran

       Detective Michael Moran of the Baltimore City Police Department, Homicide Unit,

was called to testify regarding his role as the primary investigating officer in this case.    He

testified that at 6:01 a.m. on July 30, 2008, he responded to a call notifying him that there

was a deceased person in the parking lot of KIPP Academy at 4701 Greenspring Avenue.

When Det. Moran arrived at the scene he observed “the deceased, Mr. Ralph Hall, face

down wearing blue jeans[ and] a red polo,” and he noted that a medical technician had

already pronounced Mr. Hall dead. Det. Moran also testified that, when he arrived, “[Mr.

Hall] had on a pair of white tennis shoes that said Muscles on them [, and] [h]e was stiff.”



because he was not licensed and did not have the requisite insurance.
                                                4
       Det. Moran oversaw the collection of crime scene evidence, including photographs,

measurements, and other physical evidence.       Under his supervision, Baltimore City

Crime Lab technicians processed the scene; however, no weapon or bullet casings were

recovered.   Det. Moran testified that he was also present at the autopsy of Mr. Hall, and

that the Assistant Medical Examiner who conducted the autopsy recovered two projectiles

from Mr. Hall’s body and submitted them for ballistic analysis.   Baltimore City Firearms

Examiner Christopher Faber later determined that the projectiles were lead bullets of the

.38/.357 caliber class.

       During his evaluation of the scene, Det. Moran noticed a security camera on a

nearby building “up high and . . . facing towards the parking lot where the victim was

found.”   He directed officers to recover the whole security system from KIPP Academy

so that the footage from multiple cameras could be downloaded and viewed as part of the

investigation.

       Det. Moran confirmed that the next day, July 31, Mr. Hall’s Ford Expedition was

recovered on the 2800 block of Roslyn Avenue, and towed to the crime lab where it was

processed as part of the crime scene.   Crime lab technicians then collected DNA samples

from the vehicle.

                                 C.     The Conspiracy

       Detailing his investigation into the homicide, Det. Moran recounted that “[b]ecause

Mr. Hall had a badge and the cuffs and he had Muscles written on his shoes, we knew there

                                             5
was Muscles [Bail Bonds] on Bel Air Road.”       This led the detective to contact Ms. Seals

who, according to Det. Moran, was hysterical when he interviewed her.     She told him that

Mr. Hall received a voicemail and that an individual known as “Credit Card Mike, set this

insurance up for his business because Ralph Hall needed his own insurance to start his

business with the bail bonds. And that he wanted to meet this guy at 7:30.”

       In his second interview with Ms. Seals, Det. Moran was informed that Credit Card

Mike—now identified as Michael Hayes—believed that Mr. Hall set him up to be robbed

earlier in 2008.   Det. Moran then interviewed Michael Hayes, who had recently been

arrested on a handgun violation.    Det. Moran testified that Hayes told him that Derrick

Toomer was involved in the murder.      Hayes also identified one of the vehicles connected

to the murder; and provided police with an address, “806 Tipton,” and a hand drawn map

to where they could find the vehicle.   Upon investigating the address, Det. Moran located

and photographed a vehicle matching the vehicle in the security footage recovered from

KIPP Academy, and that vehicle was found to be registered under the name “Darrell

Toomer.”

       Det. Moran also testified that, on November 12, 2008, he interviewed James Nelson,

who helped him narrow the suspects to Appellant and Derrick Toomer.       Nelson identified

both Appellant and Derrick Toomer in photographic arrays shown to him by Det. Moran.

       On March 21 and 24, the State’s principal witness, James Nelson, appeared before

the jury in a prison uniform. Nelson testified that he had been incarcerated twice between

                                             6
the time Mr. Hall was killed and Appellant’s trial and that he was currently serving a

thirteen-year sentence.   Nelson testified that Derrick Toomer and Appellant typically

drove a burgundy red Crown Victoria.    Nelson also testified that he had a conversation

with both Derrick Toomer and Appellant in which Appellant admitted to killing Mr. Hall.

The following exchange took place:

      [THE STATE]: What did [Appellant] tell you about [Mr. Hall]?

      [NELSON]: That he got robbed and that Mike paid [Derrick Toomer] for
      him to be killed.

      [THE STATE]: So [Appellant] told you that Mike paid [Derrick Toomer] to
      have [Mr. Hall] killed?

      [NELSON]: Yeah.

      [THE STATE]: What else did he tell you?

      [NELSON]: That he killed him.

      [THE STATE]: Who killed [Mr. Hall]?

      [NELSON]: [Appellant].

      [THE STATE]: Did he tell you how?

      [NELSON]: He shot him in the truck.

      [THE STATE]: And did he tell you with what weapon?

      [NELSON]: A .38.

      [THE STATE]: Are you familiar with any .38’s?

      [NELSON]: Yeah.

                                           7
       [THE STATE]: He tell you about that?

       [NELSON]: We all used to use it.

       [THE STATE]: Can you describe the .38 you used?

       [NELSON]: Revolver.

       [THE STATE]: What color was it?

       [NELSON]: Black.

       [THE STATE]: And any other color on that gun?

       [NELSON]: The handle’s brown.

Nelson testified that he and Appellant discussed Mr. Hall’s murder “probably eight, nine

times[,]” and that Appellant told him that

       Derrick rode him up there to meet [Mr. Hall] and [Appellant] got out the car
       and walked over to [Mr. Hall’s] car -- truck and, you know.

                                             ***
       . . . [Appellant] said when he got up there he got out the car, talked to Derrick
       for a minute. Walked over to [Mr. Hall’s] car and talked to him.

                                           ***
       [Appellant] said he pulled out the gun and shot him.

                                          ***
       [Appellant] said he pulled [Mr. Hall] out the car and drove off in the car.

       Additionally, the State introduced a photographic array in which Nelson had

identified Derrick Toomer. Nelson read his handwritten statement, made at the time of

the photographic array, in open court:



                                              8
               The person in the picture is Derrick Toomer. Face, [Appellant], told
       me that it was easy to kill [Mr. Hall]. When [Appellant] got out the driver’s
       seat of the car Derrick Toomer asked [Appellant] was he sure he could handle
       the shooting. [Appellant] replied, it’s nothing. [Appellant] met [Mr. Hall] and
       talked to him for a minute and pulled out a .38 and shot him and took his
       money and necklace and left.
               They went back to Nicole’s house, [Derrick Toomer’s] girlfriend, and
       split the money up. That’s when [Derrick Toomer] called me and we met up,
       he told me the whole story and that he was waiting for Mike to come over to
       give him the money for killing [Mr. Hall].
               The next day [Derrick Toomer] told me that he went back over to
       Greenspring[] to see if [Mr. Hall’s] body was still there and it was.
       [Appellant] then bragged that he should have shot [Mr. Hall] in the head for
       being cruddy for setting Mike to get robbed.

       Nelson also testified that he met with officers investigating Mr. Hall’s murder prior

to entering a plea agreement in his own case.       Nelson denied that he was either threatened

or promised anything in exchange for his testimony. The State did not disclose that Nelson

was also a witness in an unrelated murder trial.

                     D.     Admission of the .38 Caliber Handgun

       On March 21, 2014, the State called Kelly Toomer—codefendant Derrick Toomer’s

son. Kelly Toomer identified Appellant in the courtroom and testified that he, Appellant,

Derrick Toomer, and James Nelson spent time together in 2008.3

       On direct examination, Kelly Toomer testified that, in 2008, he had a “[f]ew

different guns,” but he could not recall the calibers of the weapons. However, he also

testified to the events surrounding his arrest on August 31, 2008.         Kelly Toomer was


       3
         Witness Kelly Toomer testified that Appellant was known under the nickname
“Face,” and that James Nelson was known by the nickname “Black.”
                                                9
arrested while seated in the front passenger seat of a Crown Victoria, from which two

handguns were recovered by the police.     When the State presented him with a revolver,

marked as State’s Exhibit 20, the following exchange occurred:

       [THE STATE]: Mr. Toomer, can you tell the members of the jury what kind
       of gun this is, if you’re able to tell?

       [KELLY TOOMER]: My revolver, .38.

                                          ***

       [THE STATE]: You don’t remember this being one of the two guns that was
       in the Crown Vic glove compartment?

       [KELLY TOOMER]: No, I had [a] .38. I don’t know if that was the gun
       though.

       To assist Kelly Toomer’s recollection, the State introduced a portion of a document

that Kelly Toomer had identified as his signed plea agreement entered into following his

arrest on August 31, 2008. The following portion of the plea agreement was read before

the jury:

              On August 31, 2008 Kelly and Derrick Toomer were together with
       James Nelson and [Appellant]. Derrick Toomer handed [Kelly Toomer] a
       .38 revolver. Both James Nelson and [Appellant] observed this transaction
       between father and son.
              [Kelly Toomer] and [Appellant] then left together in a red Crown
       Victoria. At approximately 1:30 in the afternoon, [Appellant], who was
       driving the Crown Victoria, became thirsty and pulled over in the 2300 Block
       of Biddle Street. He left the car running with Kelly Toomer in the front seat
       while he went to find something to drink.
              At the same time officers were patrolling in the block when an
       unknown male approached the officer with information that two African-
       Americans had just robbed someone and that they were both armed with
       handguns.
                                            10
             Officer[s] McCullough and Jones approached the car to further
      investigate the allegation. They observed [Appellant] exit the vehicle but did
      not approach until their backup arrive[d].
             They approach[ed] the vehicle and s[aw] [Kelly Toomer] in the front
      seat. The officers also receive[d] information that the car [wa]s not
      register[ed]. The officers order[ed] a tow truck and conduct[ed] an
      inventory search pursuant to policy, discovering the .38 handgun in the glove
      box. All events took place in Baltimore City, Maryland.

Thereafter, the circuit court resolved to admit into evidence the portion of the plea

agreement that had been read before the jury, along with the caption on the cover page.4

      Following Kelly Toomer’s testimony, the State called Officer Reginald Jones.

Officer Jones testified that he conducted the August 31 search of the Crown Victoria and

recovered the .38 revolver from the vehicle.     Upon identification by Officer Jones, the

“black, snub nose .38 with a brown wooden handle[,]” was admitted into evidence as

State’s Exhibit 20 without objection from Appellant.

                                  E.     DNA Evidence

      On March 24, 2014, Baltimore City Crime Lab technician Jennifer Ingbretson

testified that she compared DNA swabs from both Appellant and Derrick Toomer to DNA

swabs collected from the vehicle in which Mr. Hall was killed and from Mr. Hall’s clothing.

Her analysis identified Appellant as a contributor to a DNA sample collected from the



      4
         The circuit court also admitted a compact disc containing Kelly Toomer’s prior
testimony under oath and played the relevant portions for the jury. Kelly Toomer testified
to owning both weapons recovered from the Crown Victoria—a .45 and a .38—but
indicated that he only used the .45 in the robbery for which he was convicted.

                                            11
steering wheel.    Ms. Ingbretson also testified that Appellant could not be excluded as a

contributor to samples taken from “the pockets and adjacent areas of [Mr. Hall’s] jeans.”

       That same day, Baltimore City Firearms Examiner, Christopher Faber, testified that

he was asked to compare the .38 revolver found in the burgundy Crown Victoria to the two

lead bullets recovered from Mr. Hall’s body.     Mr. Faber testified that both bullets were of

the .38/.357 caliber class and, although he was unable to determine whether the bullets

were fired from the same gun, that the two “bear the same class characteristics.”

Similarly, Mr. Faber was unable to determine definitively whether the two bullets were

fired with the .38 revolver in this case.   However, he indicated that the rifling in the

revolver barrel had “6 lands and grooves on a left hand twist” and that the dimensions

between the lands and grooves “were almost exactly the same as [the markings on] the

bullets.”

                                  F.    Security Footage

            Det. Moran narrated as the security footage from the KIPP Academy parking lot

was played for the jury.      He described the relevant portion of the security footage,

beginning at approximately 8:30 p.m. on July 29, 2013 when “a dark color four door

vehicle pulls up, [and] backs into a spot in the same parking lot where Mr. Hall [wa]s

found.”     His narration highlighted the moment when Mr. Hall’s Ford Expedition pulled

into the parking lot and a person from the other vehicle sat in the vehicle with Mr. Hall.

After a few minutes, passed Det. Moran instructed:

                                            12
      If you could just pay attention to the door of the driver’s side vehicle. The
      body falls out. The door opens up and the body falls out of the vehicle.

                                       ***
      The individual walks around the back of the vehicle. See the lights on the
      bottom here?

                                         ***
      The individual is standing next to the body. Still standing. The individual
      now bends over.

                                          ***
      Still bent over. Now kneels down.

                                         ***
      The individual stands up. The door opens. See the lights? He gets in. The
      door shuts. The brake lights come on. He backs up. He leaves the parking lot.
      Mr. Hall is still on the ground.

                        G.     Codefendant’s Refusal to Testify

      On March 25, 2014, the State sought to call codefendant Derrick Toomer as a

witness.   Toomer had already been convicted of Hall’s murder, and his case was on

appeal. Toomer’s counsel, Celia A. Davis, would later explain during a post-trial motions

hearing that on the fourth day of trial, March 24, 2014, “after 5:00 p.m. [she] received a

phone call from [the prosecutor] indicating that he wanted to speak to Mr. Toomer, [her]

client, about his testimony in [Appellant’s] murder case.”    Ms. Davis testified that she

then spoke with her client via video conference and arranged to speak to him again the

following day at the courthouse.   After speaking with Toomer, Ms. Davis met with the

prosecutor.   Regarding their conversation, Ms. Davis testified:



                                            13
      I told [the prosecutor] that my client would not testify. That he would invoke
      his Fifth Amendment rights. That [Toomer] was not interested in signing the
      immunity agreement, and he was well aware that he could be held in
      contempt of court.

      Notwithstanding that exchange, at trial the State went ahead and called Derrick

Toomer as a witness.   The following occurred:

      [THE STATE]: Your Honor, I apologize for approaching. Before I
      announced the witness in the presence of a jury, I just wanted to see if Mr.
      Toomer is here and his attorney and give them one last chance to reflect on
      the decision not to --

      THE COURT: Do you want a break?

      [THE STATE]: I think it is probably helpful just in light of the precariousness
      of this witness.

      THE COURT: All right. All right. We’ll get him in and see if there are any
      preliminaries we have to do before the jury comes down.

      [THE STATE]: Thank you, Your Honor.

      (At 10:39:59 a.m., counsel returned to trial tables and the following occurred
      in open court:)

      THE COURT: Ladies and gentlemen, our next witness will take a moment
      to get set up, so why don’t [I] give you a slight break. We’ll bring you back
      hopefully in about five minutes.

      (At 10:40:15 a.m., the jury left the courtroom.)

      [THE STATE]: Your Honor, I’m going to step back and confirm my
      understanding with Mr. Toomer’s attorney that nothing has changed.

      THE COURT: Very well.

      [THE STATE]: In all candor, given that we only have what we have here
      with Mr. Toomer, I would like to have Mr. Toomer for the first time in the
                                            14
       presence of the jury just start asking him questions without giving him a
       chance to be more (inaudible) than he probably is.

       THE COURT: Very well.

       [THE STATE]: I just wanted to make sure his counsel didn’t want immunity,
       which I would want to do.

       THE COURT: Very well.

       [THE STATE]: Thank you, Your Honor.

       (10:42:50 a.m. – Off the record.)

       (10:50:56 a.m. – On the record.)

       [THE STATE]: Your Honor, we’re going to get [defense counsel], and I
       think we will be --

       THE COURT: [Defense counsel] will be here momentarily. He is -- Sooner
       than momentarily. Bring the witness in, please.

       [THE STATE]: Do you want to bring him to the stand before the jury comes?

       THE COURT: Is he ready to roll?

       [THE STATE]: I believe he is.

       THE COURT: Well then let’s get the jury.

       THE CLERK: All rise for the jury, please.

       (At 10:52:56 a.m. the jury entered the room).

       After Toomer answered some initial identifying questions, the following exchange

occurred in front of the jury:

       [THE STATE]: You’re presently incarcerated. Is that correct?

                                           15
[DERRICK TOOMER]: Yes.

[THE STATE]: Where are you currently incarcerated?

[DERRICK TOOMER]: North Branch Correctional Institution.

[THE STATE]: Mr. Toomer, you currently have an appeal that is pending is
that right?

[DERRICK TOOMER]: Yes.

[THE STATE]: And you have an attorney representing you with respect to
that appeal, correct?

[DERRICK TOOMER]: Yes.

[THE STATE]: Do you know her name?

[DERRICK TOOMER]: Celia Anderson Davis.

[THE STATE]: And is she present in the courtroom today?

[DERRICK TOOMER]:         Yes.

[THE STATE]: Has the State promised you anything in exchange for you
taking the stand today?

[DERRICK TOOMER]: No.

[THE STATE]: Ms. Davis asked, in your presence, if the State would offer
you anything and you recall the State indicating that we would not offer you
anything. Is that right?

[DERRICK TOOMER]: Yes.

[DEFENSE COUNSEL]: I think I should object.

THE COURT: Overruled. Let’s just get past this and get moving.

[THE STATE]: Thank You.
                                    16
      [DEFENSE COUNSEL]: Judge, I’m sorry --

      [THE STATE]: Mr. Toomer, you were originally charged in the murder --

      [DEFENSE COUNSEL]: -- let me be clear.

      [DERRICK TOOMER]: I am invoking my Fifth Amendment right. I am not
      answering any more questions, sir.

      [DEFENSE COUNSEL]: Judge, I want to say [Toomer’s attorney] stood up.
      That’s why I objected. I apologize. I don’t mean “she” disrespectfully.
      I mean his lawyer stood up, his counsel.

      THE COURT: Ms. Davis is here, yes.

      [DEFENSE COUNSEL]: Okay

      THE COURT: He acknowledged it. Ms. Davis is here.

      [THE STATE]: Mr. Toomer, the State indicated to you that if you wish to
      invoke your Fifth Amendment privilege, the State was prepared to give you
      use and derivative use immunity to ensure that you would be compelled to
      testify. Do you recall that?

      [DERRICK TOOMER]: I’m not trying to waste your time. I’m not
      answering any questions. I respectfully decline. I’m not going to answer
      any more questions from this point on.

      [THE STATE]: Your honor, I can do this on the record in the presence of the
      jury, or I can do it at the bench to extend what I believe will compel him to
      testify.

      [DEFENSE COUNSEL]: I’m going to object, Judge.

      THE COURT: Let’s excuse the jury again for a few minutes.

      During the ensuing bench conference, the State explained that Toomer did not

request immunity and that the State believed immunity was not necessary to compel
                                           17
Toomer’s testimony because he was already convicted.          Nevertheless, the State was

prepared to grant Toomer use and derivative use immunity in order to compel his

testimony.     Toomer’s counsel averred that Toomer could not be compelled to testify

because he had a pending appeal and his testimony could be used against him in a federal

prosecution.    The Court allowed the State to ask a few questions of Toomer—outside the

presence of the jury—to “explor[e] whether there are any areas about which Mr. Toomer

would be willing to talk.”

       Toomer, however, continued to refuse to answer any questions.         The following

exchange occurred:

       [DERRICK TOOMER]: I am not saying anything. I will not under no
       circumstances. Hold me in contempt. Give me the time. Let me go, please.
       Please, sir.

       THE COURT: Any other areas that you think might be an area that he would
       like to discuss.

       [THE STATE]: Mr. Toomer, can you tell us why you don’t want to discuss
       any?

       [DERRICK TOOMER]: I’m not answering no more questions.

       [THE STATE]: Your Honor, can I ask the court to direct him to answer these
       questions?

       [DERRICK TOOMER]: This is my answer, but I will respond to the Court.

       THE COURT: The Court’s not going to order him to answer the questions.
       That would accomplish absolutely and completely nothing. Mr. Toomer
       has made clear that anything that he would have to say that would be a benefit
       to the State or a benefit to Mr. Johnson is not going to be presented by him.
       ...
                                            18
                                        ***
       THE COURT: . . . Is there any point in having Mr. Toomer presented any
       longer in this case?

       [THE STATE]: Court’s indulgence, Your Honor. Your Honor, I trust you
       would not allow me to, just to make it clear to the jury what’s happening
       here, ask these questions?

       THE COURT: I think the jury got a flavor of that already. Something that
       was unnecessary. I don’t believe prejudicial, but we could have
       accomplished this before the jury even came down.

       [THE STATE]: That was my aim, but I didn’t appreciate that this was how
       it was going to unfold. So, I would apologize to the Court. I think that the
       State does not need to ask Mr. Toomer any questions.

       THE COURT: Very well. Can we bid Mr. Toomer a fond farewell?

       [DERRICK TOOMER]: Thank you. You have a nice day.

       THE COURT: You do the same.

Thereafter, the court excused Toomer, and without objection the trial proceeded.

       In closing argument, on March 26, the State used the .38 revolver as a prop without

objection when it guided the jury through the evidence presented regarding the potential

murder weapon.      The State pointed to Kelly Toomer’s testimony establishing that he and

Appellant were both in the vehicle where the .38 revolver was found; ballistics evidence

indicating that the bullets recovered from Mr. Hall’s body were fired from a .38 revolver;

and Nelson’s description of the .38 revolver that he testified Appellant used in the murder.

The State argued:

       Before the ballistics confirmed that the bullet[s] that killed [Mr. Hall] were
       fired from a weapon with a six left twist, James Nelson told you it was this
                                            19
         .38 caliber revolver that Kelly Toomer was arrested with which happens to
         be a Colt revolver that an expert told you is one of the few weapons that has
         a six left twist.

Shortly thereafter, the jury found Appellant guilty on all counts.

                                H.     Motion for a New Trial

         On April 1, 2014, Appellant filed a motion for a new trial.    During two separate

hearings held on April 23 and May 2, Appellant raised four arguments to support his

motion: (1) that the State, in its closing rebuttal, raised facts not in evidence when it

suggested that DNA evidence was found inside (rather than near) the victim’s pants

pockets;5 (2) that the State improperly displayed a gun that had not been admitted into

evidence during closing argument; (3) that the State improperly placed Derrick Toomer on

the stand when it knew that he would assert his Fifth Amendment privilege and refuse to

testify; and (4) that the State violated Maryland Rule 4-263(d)(6)(B) and the principles of

Brady v. Maryland, 373 U.S. 83 (1963) by not disclosing that James Nelson was a State’s

witness in another unrelated murder case.

         During the May 2, 2014 hearing, (as we already discussed) Derrick Toomer’s

attorney affirmed that she had advised the State that Toomer would invoke his Fifth

Amendment privilege prior to his testimony.        Then, in support of his Brady violation

charge, Appellant offered two exhibits, obtained as supplemental discovery in unrelated

cases.       Appellant maintained that one disclosure revealed that Nelson was a witness in


         5
             Appellant does not pursue this argument on appeal.
                                              20
another homicide case and the other disclosure named “James Mitchell”—who Appellant

believed was actually Nelson—as a witness.

       The State rebutted Appellant’s charge by calling Bethany Durand, the primary

prosecutor in the other case in which Nelson was named as a witness.           Ms. Durand

testified that Nelson was given no promises, agreements or assurances in exchange for his

testimony.   Ms. Durand also testified that “James Mitchell” was indeed a separate person

and that she was unaware of any other pending prosecutions in which Nelson was a witness.

       The circuit court denied the motion for a new trial.    In its oral ruling on May 2,

2014, the circuit court stated:

              As to . . . the admission of the gun and the demonstration of the gun
       to the jury, guns have taken on a different significance now. There’s no
       question about that, but when an object is entered into evidence, it is fair
       game for it to be used as a prop in one’s presentation to the jury and
       argument.
                                            ***
              As to the involvement of Derrick Toomer in the trial, considering
       Vandegrift, and the analysis that I am to make, a few observations. Number
       one, his appearance here was brief. I will concede it was dramatic, but I do
       not think all things considered, it was prejudicial.

                                            ***
              Now, as to the specific areas of concern. Was there anything about his
       presentation in the court that would have caused the jury to conclude, other
       than the other evidence that was presented, focusing on his presentation here,
       that he was particularly involved in the case or that [Appellant] was
       particularly involved in the case[?] We never got to that level. We got past
       him reluctantly even telling us who he was to the point of saying I’m not
       saying anything.
              Did the prosecution anticipate the assertion?

                                           ***
                                            21
              Did they know he was going to assert his Fifth Amendment privilege
       particularly in the modern circumstance where immunity can be granted and
       the Court can then hold in contempt and accumulate some sentences against
       a person who refused to cooperate who’s been given immunity[?] I don’t
       know that they could absolutely anticipate that the power of my personality
       and the power of my office would not be able to at least encourage Mr.
       Toomer to participate here.
                                            ***
              As soon as Mr. Toomer’s reluctance was demonstrated, I sent the jury
       out, and then we interviewed Mr. Toomer to develop, I assume, our joint
       group impression that there was nothing that could be done under any
       circumstances that would persuade Mr. Toomer to actually testify in this
       case.
                                            ***
              But counsel were given the full opportunity to address the jury and to
       make argument to them about any conclusions they should draw from this
       circumstance. Under the circumstances, I do not find that brief event in the
       course of a long trial to be of such significance as to cause the granting of a
       new trial.
              Now, that brings us to the issue today. The new issue as to whether or
       not there was a violation of Maryland Rule 4-263(d)(6)(B) sufficient to cause
       the grant of a new trial. I am not satisfied that exists. I am not satisfied that
       upon consideration of the proffer of the State. . . plus the testimony of Ms.
       Durand, I do not believe there is any evidence whatsoever to suggest that
       there are any type of promises, inducements or benefits which have been
       presented to Mr. Nelson.

       That same day, the circuit court sentenced Appellant to life in prison for the murder

of Mr. Hall; 20 years for use of a handgun in a crime of violence (to run consecutive to the

life sentence); five years without the possibility of parole for possession of a regulated

firearm (also consecutive); and a concurrent sentence of life in prison for conspiracy to

murder Mr. Hall.    Appellant filed a timely notice of appeal on May 5, 2014.

       Additional facts will be introduced as required in the following discussion.



                                              22
                                       DISCUSSION

                                              I.

       The central issue in this case is whether Appellant was denied his right to a fair trial

when the State called his separately-tried-and-convicted codefendant, Derrick Toomer,

before the jury with knowledge that Toomer would invoke his Fifth Amendment privilege.

Before this Court, Appellant points out that by the time Toomer was called to testify, “the

jury had heard much about [Toomer’s] alleged involvement in the murder,” and that “while

Toomer’s testimony in front of the jury was short, the jury was informed that he was

incarcerated . . . [his case] was pending appeal, and watched him invoke his Fifth

Amendment privilege just as the prosecutor asked him if he had been convicted of murder.”

Appellant maintains that there was “no confusion” about whether Toomer would invoke

the privilege.   He asserts that “[t]he prosecution’s act of calling Derrick Toomer to the

stand with full knowledge that he would invoke his Fifth Amendment privilege was an

attempt to add critical weight to [the State’s] case . . . and constituted flagrant misconduct.”

       The State advances the threshold argument that Appellant failed to object to

Toomer’s testimony at the time it was offered.       To the extent that Appellant’s claim of

error may be preserved, however, the State underscores that the relevant case law “does

not stand for the proposition that a prosecutor may never call a witness who declines to

answer questions[.]”    The State concedes that “Toomer’s testimony was ‘dramatic,’” but

maintains that the trial court did not abuse its discretion in finding that the testimony was

                                              23
not harmful to Appellant.

                                   Standard of Review

       Vandegrift, supra, does not explicitly set out a standard of review for conducting

the unique examination under its enumerated factors. We conclude, upon review of

Vandegrift and its progeny, that although we will not hesitate to overturn a circuit court

decision resting on erroneous legal conclusions, we accord deference to the court’s

weighing and balancing of the Vandegrift factors.

       In Adkins v. State, the Court of Appeals related that the “Vandegrift factors serve

[only] as guidelines to assess the overall circumstances of the invocation of the privilege.”

316 Md. 1, 13 (1989). Where a trial court must determine whether evidence that was

presented or an event that occurred during trial might unfairly prejudice the defendant, that

finding is ordinarily accorded deference because the trial judge is best situated to evaluate

the degree of harm to the defendant in the proceeding. For example, in State v. Faulkner,

the Court of Appeals observed that, “[t]he necessity for and probative value of the ‘other

crimes’ evidence is to be carefully weighed against any undue prejudice likely to result

from its admission. This segment of the analysis implicates the exercise of the trial court’s

discretion.” 314 Md. 630, 635 (1989) (internal citations omitted). Similarly, in assessing

whether there is a reasonable basis for invocation of the privilege against self-

incrimination, the trial judge, “in appraising the claim ‘must be governed as much by his

personal perception of the peculiarities of the case as by the facts actually in evidence.’”

                                             24
Richardson v. State, 285 Md. 261, 266-67 (1979) (quoting Hoffman v. United States, 341

U.S. 479, 486-87 (1951)).

       The Court of Appeals when addressing a mirror image of the present case—i.e.,

conducting an analysis of the Vandegrift factors where a defendant in a criminal case

sought to call a witness to the stand who intended to invoke his Fifth Amendment privilege

before the jury—has stated:

       We conclude that just as a trial court must determine whether a witness is
       properly invoking his Fifth Amendment privilege, the trial court must
       exercise its discretion and determine if a defendant will be unfairly
       prejudiced by the court not allowing the defendant to call a potentially
       exculpatory witness that the defendant and the trial court know will invoke
       his Fifth Amendment privilege in the presence of the jury.

Gray v. State, 368 Md. 529, 561 (2002). We note that many of the Maryland cases

involving the factors enumerated in Vandegrift and the concerns articulated in Namet v.

United States, 373 U.S. 179 (1963), appear before this Court challenging the denial of a

motion for mistrial, which we then review for abuse of discretion. See, e.g., Jones v. State,

86 Md. App. 204, 210 (1991) (“[T]he decision to grant a mistrial is addressed to the sound

discretion of the trial court, the exercise of which is not to be disturbed on appeal in the

absence of abuse. Whether a trial court’s ruling on a motion for mistrial is an abuse of

discretion is dependent upon the attendant circumstances.” (internal citations omitted));

Somers v. State, 156 Md. App. 279, 291(2004) (citing Klauenberg v. State, 355 Md. 528,

552 (1999) (“The decision to grant or deny a motion for mistrial is within the sound

discretion of the trial judge.”). Cf. State v. Corrales, 676 P.2d 615, 619 (Ariz. 1983) (en
                                             25
banc) (“The correct rule . . . is that if the court finds that the fifth amendment will be

properly invoked, it has discretion to determine whether to allow the proponent of the

evidence to call the witness and elicit the claim of privilege before the jury.”). We

conclude that the ultimate decision of the circuit court, after balancing the Vandegrift

factors in the context of the attendant circumstances, is entitled to deference and should not

be disturbed absent an abuse of discretion.

        Codefendant Testimony and the Privilege against Self-Incrimination

       The Fifth Amendment to the Constitution of the United States provides that “[n]o

person . . . shall be compelled in any criminal case to be a witness against himself.”

Similarly, Article 22 of the Maryland Declaration of Rights states “[t]hat no man ought to

be compelled to give evidence against himself in a criminal case.”           Both guarantee

witnesses a privilege against self-incrimination.      However, as the Court of Appeals

recently clarified in State v. Rice, Nero & Miller, and White and Goodson v. State

(consolidated) (hereinafter Rice): “A witness’s constitutional privilege, guaranteed by the

Fifth Amendment to the United States Constitution and Article 22 of the Maryland

Declaration of Rights, is preserved through application of immunity statutes, which balance

the witness’s privilege against compelled self-incrimination with the legitimate power of

government to compel persons to testify.”     State v. Rice, ___ Md. ___, ___, Nos. 96, 97,

98 & 99, September Term 2015, slip op. at 2 (May 20, 2016).        Citing Kastigar v. United

States, 406 U.S. 441, 446-47 (1972), the Court noted that “immunity statutes have been

                                              26
referred to as ‘part of our constitutional fabric.’” Id.

       Rice involved six Baltimore City police officers charged with crimes in connection

with the events leading to the death of Freddie Gray. Id. slip op. at 1. Gray suffered

injuries while in police custody and later succumbed to those injuries.          Id. Officer

William Porter was the first officer to stand trial. Id. That proceeding ended in a mistrial,

and the State indicated its intention to retry Officer Porter. Id. However, the State also

sought, pursuant to Maryland’s Immunity statute found in the Maryland Code (1973, 2013

Repl. Vol., 2015 Supp.) Courts and Judicial Proceedings Article (“CJP”), § 9-123, 6 to



       6
           Section § 9-123, provides, in pertinent part:

       (b) Refusal to testify; requiring testimony; immunity.—(1) If a witness
       refuses, on the basis of the privilege against self-incrimination, to testify or
       provide other information in a criminal prosecution or a proceeding before a
       grand jury of the State, and the court issues an order to testify or provide
       other information under subsection (c) of this section, the witness may not
       refuse to comply with the order on the basis of the privilege against self-
       incrimination.
       (2) No testimony or other information compelled under the order, and no
       information directly or indirectly derived from the testimony or other
       information, may be used against the witness in any criminal case, except in
       a prosecution for perjury, obstruction of justice, or otherwise failing to
       comply with the order.

                                            ***
       (d) Prerequisites for order.— If a prosecutor seeks to compel an individual
       to testify or provide other information, the prosecutor shall request, by
       written motion, the court to issue an order under subsection (c) of this section
       when the prosecutor determines that:
       (1) The testimony or other information from the individual may be necessary
       to the public interest; and
                                               27
compel Porter to give immunized testimony against the remaining officers. Id.

       The Court of Appeals in Rice held that “the State’s compelling Officer Porter to

testify in the trials of his fellow officers, under the grant of use and derivative use immunity,

did not violate Officer Porter’s privilege against compelled self-incrimination . . . .”7     Id.

The Court declared that “[t]he grant of use and derivative use immunity under CJ[P] § 9-

123 affords the same protection against compelled self-incrimination as invocation of the

privilege itself[,]” id. slip op at 22, and that “the trial court lacks the discretion to deny a

properly pled motion to compel immunized testimony,”          id. slip op. at 2.



       (2) The individual has refused or is likely to refuse to testify or provide other
       information on the basis of the individual's privilege against self-
       incrimination.
       7
          The Court described the three varieties of immunity that have developed in
American jurisprudence over the years:

       “Use” immunity offers the least protection—although the State is barred
       from using any immunized testimony against the witness in a later criminal
       prosecution, the State is not precluded from using evidence derived from that
       testimony. See [Kastigar, 350 U.S. at 454] (providing that use immunity
       statutes do not “prevent the use of [the witness’s] testimony to search out
       other testimony to be used in evidence against him or his property, in a
       criminal proceeding” (quoting Counselman v. Hitchcock, 142 U.S. 547, 564
       (1892))). On the other end of the spectrum is “transactional immunity,”
       which precludes the State from prosecuting the witness for any conduct
       arising out of the substance of the witness’s testimony. In re Criminal
       Investigation No. 1-162, 307 Md. 674, 684 (1986). Between those two ends
       is “use and derivative use” immunity, where the State is precluded from using
       in a later prosecution both the witness’s compelled testimony and any
       information directly or indirectly derived from that testimony. Id.

Id. slip op. at 2-3.
                                               28
       In light of the clarification provided in Rice, it is pellucid that, where a witness

invokes his or her Fifth Amendment privilege and the State has made a proper request

pursuant to CJP § 9-123(d), the court is obliged to compel the witness to testify. But where

a prosecutor fails to address the issue of compelled testimony outside of the presence of

the jury, the prosecutor risks creating issues of constitutional dimension. Indeed, courts

have recognized that, where a witness is asked about criminal activity in which he or she

allegedly participated together with a codefendant, an assertion of the Fifth Amendment

privilege may suggest to the jury the guilt of both the witness and the defendant. See

Namet, 373 U.S. at 185-86 (“It is said that when a witness is asked whether he participated

in criminal activity with the defendant, a refusal to answer based on the privilege against

self-incrimination tends to imply to the jury that a truthful answer would be in the

affirmative.”).

       Recognizing that risk many years ago, the Court of Appeals in Vandegrift v. State,

supra, determined that it is impermissible for the State to call such a witness solely for the

effect that the claim of privilege may have on the jury.    237 Md. at 309-10.     The Court

clarified:

       [W]e desire to make it clear that we do not mean to intimate that a State’s
       Attorney is precluded from calling as a witness a codefendant in proper
       circumstances, nor do we intend to imply that when such a witness claims
       his privilege against self-incrimination prejudicial error necessarily results.
       The test is whether the State’s Attorney calls the witness for the effect of the
       claim of privilege on the jury. Further, it should be noted that in [a] proper
       case a cautionary instruction by the trial judge to the jury might cure any
       error.
                                             29
Id. To facilitate that analysis, Vandegrift lists “five requirements for a court’s finding of

prejudicial error” when a witness asserts his Fifth Amendment privilege in front of the jury.

Id. at 308-09. All five factors need not be implicated “in order to support a reversal of a

defendant’s conviction.”    Adkins v. State, 316 Md. 1, 13 (1989) (citing Vandegrift, 237

Md. at 309); see also Allen v. State, 318 Md. 166, 177 (1989) (“We did not state that each

criterion [from Vandegrift] must be satisfied in order to find prejudicial error in a given

case. Rather, we emphasized that the test to be applied in cases involving a witness is

whether the State calls the witness for the effect of claiming the privilege in the presence

of the jury.” (citing Vandegrift, 237 Md. at 309)).

        The Vandegrift factors are:

       1. that the witness appears to have been so closely implicated in the
          defendant’s alleged criminal activities that the invocation by the witness
          of a claim of privilege when asked a relevant question tending to establish
          the offense charged will create an inference of the witness’ complicity,
          which will, in turn, prejudice the defendant in the eyes of the jury;

       2. that the prosecutor knew in advance or had reason to anticipate that the
          witness would claim his privilege, or had no reasonable basis for
          expecting him to waive it, and therefore, called him in bad faith and for
          an improper purpose;

       3. that the witness had a right to invoke his privilege;

       4. that defense counsel made timely objection and took exception to the
          prosecutor’s misconduct; and

       5. that the trial court refused or failed to cure the error by an appropriate
          instruction or admonition to the jury.

                                             30
Vandegrift, 237 Md. at 308-09 (internal quotation marks omitted).         We now apply the

Vandegrift factors to the case on appeal.

                      a.      Implication and a Relevant Question

       The first Vandegrift factor requires that the court find the witness appeared to have

been “closely implicated in the defendant’s alleged criminal activities” so that the

“invocation by the witness of a claim of privilege when asked a relevant question tending

to establish the offense charged” created an inference of the witness’s complicity which

prejudiced the defendant in the eyes of the jury.     237 Md. at 308.     In Vandegrift, this

factor was satisfied where “[t]he witnesses were codefendants with the appellant, their

names had been mentioned previously during the testimony of the complaining witness in

relation to the circumstances of the crime charged and they were asked a question relevant

to the offense.”   237 Md. at 309.

       Applying this Vandegrift test in Adkins v. State, the Court of Appeals concluded that

“it [wa]s evident that [a codefendant witness] was ‘closely implicated in the defendant’s

alleged criminal activities’” where the witness “was earlier convicted of felony murder for

his role in the [crime, and his] conviction, pending on appeal, arose out of the same facts

and events underlying the charges against [the appellant].” 316 Md. at 13 (citing Ellison

v. State, 310 Md. 244, 258-59 (1987)). Under those circumstances the Court concluded

that the first Vandegrift factor was “unquestionably satisfied.” Id.

       In the matter sub judice, it is similarly clear that the testimony of several witnesses

                                             31
implicated both Appellant and the witness, Derrick Toomer, in the murder of Mr. Hall.

As in Adkins, the witness, Toomer, was earlier convicted of a crime arising out of the same

facts and events underlying the charges against Appellant.       The State argues that the

preliminary questions asked of Toomer could not have caused prejudice because they were

not relevant to the offense with which Appellant was charged.        But we cannot ignore

completely the context in which the questions were asked.        Toomer invoked his Fifth

Amendment privilege just as the prosecutor said “Mr. Toomer, you were originally charged

in the murder . . . .”   The record demonstrates that Mr. Toomer appeared to have been

“closely implicated in the defendant’s alleged criminal activities” so that his invocation of

his Fifth Amendment privilege after he was put on the stand and asked whether he was

originally charged in a murder weighs heavily against the State under the first Vandegrift

factor. See Adkins, 316 Md. at 13. As we shall explain, however, after weighing all

factors we conclude the circuit court did not err in finding that Toomer’s brief appearance

on the stand was ultimately not prejudicial.

          b.     Calling the Witness In Bad Faith and for Improper Purpose

       Vandegrift’s second factor is

       that the prosecutor knew in advance or had reason to anticipate that the
       witness would claim his privilege, or had no reasonable basis for expecting
       him to waive it, and therefore, called him in bad faith and for an
       improper purpose;

Vandegrift, 237 Md. at 308-09 (emphasis added) (internal quotation marks omitted). In

Vandegrift, the victim was assaulted and beaten by several young men, including appellant,
                                               32
in the early morning hours of January 18, 1964.      Id. at 306.    The appellant contended

that he was prejudiced when the State’s Attorney called several codefendants to the stand

who had not as yet been tried, knowing that they would refuse to testify on the grounds of

self-incrimination. Id. at 307. The Court determined that the State’s Attorney did not act

in good faith where “[i]t [wa]s obvious that the only inference to be drawn from his

comments is that he knew the witnesses would not answer his questions concerning the

crime.”    Id. at 309.

       Unlike the witnesses in Vandegrift, Mr. Toomer had already been tried and

convicted.    Nevertheless, it is clear from the record that prior to calling Toomer to the

stand the State understood that he intended to invoke his Fifth Amendment privilege. At

trial the prosecutor said he “just wanted to see if Mr. Toomer is here and his attorney and

give them one last chance to reflect on [his] decision. . . .”      After “confirm[ing] his

understanding with Mr. Toomer’s attorney that nothing ha[d] changed[,]” the prosecutor

requested to “have Mr. Toomer for the first time in the presence of the jury. . . .”

       We are mindful that the prosecutor apologized for the misstep and stated “I did not

appreciate that this was how it was going to unfold.”          Similarly, the circuit court,

addressing whether the prosecutor could have anticipated that Toomer would continue to

refuse to testify, stated:

            Did [the State] know [Toomer] was going to assert his Fifth
       Amendment privilege particularly in the modern circumstance where
       immunity can be granted and the Court can then hold him in contempt and
       accumulate some sentences against a person who refused to cooperate who’s
                                             33
       been given immunity. I don’t know that they could absolutely anticipate
       that the power of my personality and the power of my office would not be
       able to at least encourage Mr. Toomer to participate here.

       Under the Vandegrift analysis, the question is not whether the prosecutor believed

it may be possible to convince or compel the witness to testify once he or she is on the

witness stand, but whether “the prosecutor . . . had reason to anticipate that the witness

would claim his privilege, or had no reasonable basis for expecting him to waive it.”      See

id. (emphasis added); cf. Allen, 318 Md. at 175 (observing that, in Vandegrift, “the State’s

Attorney did not act in good faith since it could be reasonably inferred that he knew the

witnesses would not answer his questions relating to the crime”).

       In the present case, although it is not clear that the prosecutor had a reasonable basis

for expecting Toomer to waive the privilege, nevertheless, the circuit court did not

conclude that he “call[ed] the witness for the effect of the claim of privilege on the jury.”

See Vandegrift, 237 Md. at 309. Nor do we so conclude, based on this record. During

direct examination of Toomer, the State made clear that it “was prepared to give [Toomer]

use and derivative use immunity to ensure that [Toomer] would be compelled to testify[,]”

and informed the court that “[t]he State is prepared to give that level of immunity to Mr.

Toomer in order to compel his testimony here today.”      Indeed, when Toomer invoked his

Fifth Amendment privilege initially, the prosecutor advised the court, “Your honor, I can

do this on the record in the presence of the jury, or I can do it at the bench to extend what

I believe will compel him to testify.”   As noted above, the circuit court also apprehended

                                              34
that the State’s aim was to rely on the power of the court to either coerce or compel Toomer

to testify. Although the circuit court ultimately declined to compel Toomer, it inquired

of Toomer’s counsel, “[h]ave you discussed with your client what he would do if the proper

immunity were granted to him by the State’s Attorney and the Court ordered him to

testify[?]”

       We recognize that the State was not incorrect in its contention that it could seek to

compel Toomer to testify through a grant of use and derivative use immunity.       See Rice,

supra, ___ Md. at ___, slip op. at 2.     Unlike in Rice, however, the State did not avail

itself of the procedures provided in CJP § 9-123, nor did the State seek to resolve the issue

outside the presence of the jury.     For this reason, although not dispositive, the second

factor of the Vandegrift test weighs against the State.

                c.      Right to Invoke the Fifth Amendment Privilege

       “In a jury trial, when a witness invokes his Fifth Amendment right against self-

incrimination, or it is known that he will do so, the court must determine whether the

witness’s invocation of that right is proper[.]” Dickson v. State, 188 Md. App. 489, 506

(2009) (citing Hoffman, 341 U.S. at 487-88). “The substantive standard guiding the

court’s inquiry is whether there is reasonable cause for the witness to fear self-

incrimination from a direct answer to the question posed, or from an explanation of the

failure to answer, and whether the danger of self-incrimination is evident from the nature




                                             35
of the question and the circumstances of the case.” Id. (citing Choi v. State, 316 Md. 529,

536-37 (1989)). In Richardson v. State, the Court of Appeals observed:

       To sustain the privilege, it need only be evident from the implications of the
       question, in the setting in which it is asked, that a responsive answer to the
       question or an explanation of why it cannot be answered might be dangerous
       because injurious disclosure could result. The trial judge in appraising the
       claim “must be governed as much by his personal perception of the
       peculiarities of the case as by the facts actually in evidence.”

285 Md. at 266 (citations omitted). The Court of Appeals articulated a two-part inquiry

in Bhagwat v. State: “(1) whether there is a reasonable basis for the invocation of the

privilege; and (2) whether the privilege is invoked in good faith[.]” 338 Md. 263, 272

(1995) (citations omitted).

       Our decisional law instructs that the privilege against self-incrimination “must be

accorded liberal construction[.]”     Hoffman, 341 U.S. at 486.       Indeed, the Court of

Appeals “has repeatedly emphasized that the privilege against compelled self-

incrimination, under both the Fifth Amendment and Art. 22 of the Declaration of Rights,

must be accorded a liberal construction in favor of the right that it was intended to secure.”

Choi, 316 Md. at 536 (citations and internal quotation marks omitted).

       In the present case, Toomer’s conviction was pending on appeal, and, were he to

prevail on appeal and be retried, any unimmunized testimony given in Appellant’s trial

may have been used against him. Additionally, Toomer’s appellate counsel raised the




                                             36
specter of federal charges.8 Toomer answered identifying questions and only invoked the

Fifth Amendment privilege against self-incrimination after the State propounded a question

regarding “murder.”     Viewed through the lens of “liberal construction”—and in the

limited context of the Vandegrift test—we conclude that Toomer had some reasonable

basis for invoking the privilege and that he did so in good faith. See Bhagwat, 338 Md. at

272 (citations omitted). Moreover, we note that, as the Court recognized in Richardson,

“if the witness, upon interposing his claim, were required to prove the hazard in the sense

in which a claim is usually required to be established in court, he would be compelled to

surrender the very protection which the privilege is designed to guarantee.” 285 Md. at

266.

            d.   Timely Objection and Exception to Prosecutor Misconduct

        We address the fourth Vandegrift factor in conjunction with the State’s argument

that Appellant failed to preserve its claims regarding Derrick Toomer’s testimony.      The

general rule regarding the preservation of issues and scope of review, provides in pertinent

part:



        8
           After Toomer invoked his Fifth Amendment privilege, the circuit court asked
Toomer’s counsel how Toomer’s answers could be used against him given that he had
already been convicted. Toomer’s counsel, Ms. Davis, responded, “I think they might be
able to be used against him in a federal prosecution, for example. Not likely, but possible.”
The prosecutor responded, “this is the first time hearing of federal prosecution. I’m not
sure what federal jurisdiction would lie over this particular murder, but even if that were
the case, the State could certainly make that request.” From the record in this case, it does
not appear that Toomer has been charged at the federal level.
                                             37
           Ordinarily, the appellate court will not decide any other issue unless it plainly
           appears by the record to have been raised in or decided by the trial court, but
           the Court may decide such an issue if necessary or desirable to guide the trial
           court or to avoid the expense and delay of another appeal.

Md. Rule 8-131(a). Interestingly, in Vandegrift, the Court of Appeals determined that the

appellant did not preserve for appellate review the question of whether he was prejudiced

by the State’s decision to call codefendants to the stand, knowing they would refuse to

testify.     Vandegrift, 237 Md. at 307.      The Court explained that “[t]he attorney for the

appellant . . . did not object to the actions of the State’s Attorney at the time; moreover, he

did not ask that the jury be instructed to disregard the actions, or move for mistrial . . . .”

Id. Because the judgment in that case required reversal on another ground, however, the

Court decided to address the issue, outlining the test that continues to serve as an important

safeguard in Maryland’s criminal jurisprudence.

           In the case at bar, the State correctly notes that during Toomer’s examination,

Appellant’s first objection was specifically to the fact that Toomer’s attorney, Celia Davis,

stood up at the trial.    Then, after the State indicated that it was prepared to compel Toomer

to testify in front of the jury, Appellant’s counsel objected a second time.             Although

counsel did not state the specific reason for his objection at that time, we are mindful of

the broader context—in which the State, defense counsel, and counsel for Toomer had been

contesting whether it was proper to call Toomer before the jury after he had stated his

intention to invoke the Fifth Amendment privilege. Indeed, addressing this issue at the

hearing on Appellant’s motion for a new trial, the circuit court stated, “I’m satisfied that
                                                  38
the defense put us on notice that the defense didn’t want this show to take place.”

Likewise, we conclude that the issue was raised in the trial court sufficiently to bring it on

appeal before this Court.    See Md. Rule 8-131(a).

       Notwithstanding our conclusion that the issue is properly before this Court, we note

that the fourth factor, as articulated in Vandegrift, requires that Appellant make a “timely

objection and t[ake] exception to the prosecutor’s misconduct.”              237 Md. at 309

(emphasis added). On March 25, counsel for Mr. Toomer certainly interjected and argued

to preserve Toomer’s right not to be required to present evidence against himself.

Appellant’s counsel, on the other hand, following his general objection after Toomer

invoked that privilege, did not participate in the discussion regarding Toomer’s testimony

or the ability of the court to compel Toomer to testify.        Thus, it cannot be said that

Appellant made the circuit court aware of any concerns regarding alleged prosecutor

misconduct.

       The Court in Vandegrift found that the fourth factor was not satisfied because the

appellant failed to ask that a curative instruction be given and failed to move for a mistrial.

Id. at 307.    Likewise, in the present case Appellant never requested any curative

instruction or action, nor did he move for a mistrial.          After Toomer was excused,

Appellant made no arguments of error or requests for relief of any kind, and the State

simply moved on to the next witness.          Although Appellant’s general objection was

sufficient to place the broader issue before this Court, this Vandegrift factor is not satisfied

                                              39
and weighs against reversal.

                     e.     Appropriate Instruction or Admonition

       The final factor in the Vandegrift test asks us to determine whether “the trial court

refused or failed to cure the error by an appropriate instruction or admonition to the jury.”

237 Md. at 309.    Here, as noted above, Appellant never requested any type of curative

instruction, action, or admonition from the circuit court.   Indeed, the first time Appellant

raised the contention that the State endangered his right to a fair trial by calling Toomer

was in the hearing on Appellant’s motion for a new trial on April 23, 2014—nearly a month

after Appellant’s trial and conviction.9    Notwithstanding Appellant’s failure to apprise

the trial court of his concerns about Toomer’s reliance on the Fifth Amendment privilege

in front of the jury, the court was quick to act on its own initiative. The circuit court

recounted what occurred at trial during its May 2 oral ruling:

              As soon as Mr. Toomer’s reluctance was demonstrated, I sent the jury
       out, and then we interviewed Mr. Toomer to develop, I assume, our joint
       group impression that there was nothing that could be done under any
       circumstances that would persuade Mr. Toomer to actually testify in this
       case.
                                          ***
              But counsel were given the full opportunity to address the jury and to
       make argument to them about any conclusions they should draw from this

       9
        Appellant’s motion for a new trial and request for hearing, filed April 1, 2014,
provided that the grounds for the motion were as follows:

       1. The verdict was against the weight of the evidence.
       2. The evidence was insufficient as a matter of law.
       3. And for further reasons as may be offered at the hearing on this motion
          and in the interest of justice.
                                             40
       circumstance. Under the circumstances, I do not find that brief event in the
       course of a long trial to be of such significance as to cause the granting of a
       new trial.

We agree.

       It is plain from the record that the prosecutor, entertaining some slight hope, sought

repeatedly to require the witness to either answer questions or claim the privilege in front

of the jury. Even when the court declined to compel Toomer to testify and was preparing

to dismiss Toomer, the State persisted:

       [THE STATE]: Court’s indulgence, Your Honor. Your Honor, I trust you
       would not allow me to, just to make it clear to the jury what’s happening
       here, ask these questions?

       THE COURT: I think the jury got a flavor of that already. Something that
       was unnecessary. I don’t believe prejudicial, but we could have
       accomplished this before the jury even came down.

       Nevertheless, “it is not always reversible error for the prosecution to call a witness

whom it has reason to believe will refuse to testify based upon the Fifth Amendment.”

Allen, 318 Md. at 174 (citing Namet, 373 U.S. at 187). Rather, it “must be judged from

the attending circumstances narrowly focusing on the purpose and consequences of the

event in question.” Id. at 174-75 (citation omitted). Moreover, we note that in such cases

“the trial judge might cure any error.”   Id. at 176 (quoting Vandegrift, 237 Md. at 310).

       Long before Appellant raised any specific issue with the State’s conduct in calling

Toomer, a great deal of evidence was presented in this case. Notably, the State’s principal

witness testified that Appellant admitted his role in Mr. Hall’s murder and had discussed it

                                             41
with him “eight or nine times.”   Appellant was also linked to the .38 revolver through the

testimony of three separate witnesses, including a police officer who recovered the weapon

from a vehicle driven by Appellant.   Expert testimony presented by the State revealed that

the bullets recovered from Mr. Hall’s body were consistent with having been fired by the

same caliber, make, and model of weapon as that recovered from the vehicle.

Additionally, DNA evidence placed Appellant in Mr. Hall’s Ford Expedition, and

Appellant could not be excluded as a contributor to DNA found on Mr. Hall’s body.

Security footage played for the jury also showed the murder being committed by a man

who arrived at the scene in a vehicle that witness testimony connected to Appellant and

Toomer.     Moreover, as the State points out, although Toomer’s brief testimony was

“dramatic,” “[i]t does not . . . follow that the testimony was harmful to [Appellant].” The

jury might reasonably have drawn an inference contrary to the State’s theory of the case—

inferring, for example, that Toomer, not Appellant, was the shooter.

       Because the circuit court in this case acted swiftly to halt questioning and excuse

the jury, we agree that the “brief event in the course of a long trial”—in which a great deal

of evidence was presented to support conviction—was not of such significance to prejudice

the proceedings and warrant a new trial.      Balancing all of the Vandegrift factors, we

conclude that the actions of the prosecutor in the case before us—although not a model to

follow—were not unduly prejudicial, nor were they calculated solely to gain the benefit of

“the effect of the claim of privilege on the jury.”      See Vandegrift, 237 Md. at 309.

                                             42
Therefore, we hold the circuit court did not abuse its discretion in concluding that Toomer’s

brief testimony during the course of a long trial was not prejudicial and did not deny

Appellant his right to a fair trial.

                                                II.

                                       Motion for a New Trial

       “Whether to grant a new trial lies within the sound discretion of the trial court,

whose decision will not be disturbed on appeal absent an abuse of discretion.” Brewer v.

State, 220 Md. App. 89, 111 (2014) (citing Argyrou v. State, 349 Md. 587, 600 (1998)).

“We do not consider that discretion to be abused unless the judge exercises it in an arbitrary

or capricious manner or when he or she acts beyond the letter or reason of the law.” Id.

(citations and internal quotation marks omitted).10

                             a.         Testimony of Codefendant

       Appellant argues that the circuit court erred in not granting his motion for a new

trial where additional testimony presented at the motions hearing made clear that the State

was aware that Toomer intended to invoke his Fifth Amendment privilege.                As we


       10
            We note also that, had Appellant moved for a mistrial at the time of Toomer’s
testimony before the jury (rather than filing a post-trial motion), the denial of such a motion
would still be reviewed under the abuse of discretion standard, “because the ‘trial judge is
in the best position to evaluate whether or not a defendant's right to an impartial jury has
been compromised.’” Scribner v. State, 219 Md. App. 91, 106, (quoting Dillard v. State,
415 Md. 445, 454 (2010)), cert. denied, 441 Md. 63 (2014)). However, as noted above,
Appellant failed to specifically raise the issue prior to the April 23, 2014 hearing.


                                                43
concluded in our analysis above, it was clear from the record that “the prosecutor . . . had

reason to anticipate that the witness would claim his privilege.”         See Vandegrift, 237

Md. at 308-09 (emphasis added). Ms. Davis’s May 2, 2014 testimony—that she told the

State on the morning before Toomer was called as a witness that Toomer “would not

testify” and “would invoke his Fifth Amendment rights”—certainly bolsters that

conclusion.     However, after balancing all the Vandegrift factors and for all the reasons

already explained, we conclude that the circuit court did not abuse its discretion in denying

Appellant’s motion for a new trial.

                                    b.     Brady Violation

         Appellant asserts that the trial court erred in failing to grant him a new trial on the

ground that the State failed to disclose impeachment information relating to witness James

Nelson.     Specifically, Appellant argues that “the State failed to disclose the fact that

Nelson was a State’s witness against at least two other murder defendants whose cases

(unrelated to appellant’s) were pending at the time of his testimony.”     Appellant maintains

that disclosure of this information was required pursuant to Md. Rule 4-263 and Brady v.

Maryland, 373 U.S. 83 (1963). Appellant urges that the failure to disclose this

“impeachment evidence” deprived Appellant of his Sixth Amendment right to confront the

witness and his right to a fair trial.    The State responds simply that there is no Brady

violation “when the State fail[s] to disclose that one witness is also a witness in a different

case.”

                                               44
       In Brady v. Maryland, the Supreme Court held that “the suppression by the

prosecution of evidence favorable to an accused upon request violates due process where

the evidence is material either to guilt or to punishment, irrespective of the good faith or

bad faith of the prosecution.” Id. at 87. The Court of Appeals in Yearby v. State,

recognized that “[t]here are, however, limits to the prosecutor’s automatic duty of

disclosure[,]” and that, in the cases since Brady, the principle has been refined. 414 Md.

708, 716-17 (2010) (citations omitted). “As the Supreme Court has explained, ‘a rule that

the prosecutor commits error by any failure to disclose evidence favorable to the accused,

no matter how insignificant, would impose an impossible burden on the prosecutor and

would undermine the interest in the finality of judgments.’” Id. (quoting United States v.

Bagley, 473 U.S. 667, 675 n.7 (1985). The Court of Appeals stated in Yearby:

       “There are three components of a true Brady violation: The evidence at issue
       must be favorable to the accused, either because it is exculpatory, or because
       it is impeaching; that evidence must have been suppressed by the State, either
       willfully or inadvertently; and prejudice must have ensued.”

Id. at 717 (quoting Strickler v. Greene, 527 U.S. 263, 281-82 (1999)). These principles

are also enshrined in Maryland Rule 4-263(d), which provides, in pertinent part:

       Without the necessity of a request, the State’s Attorney shall provide to the
       defense:
                                           ***
       (6) Impeachment Information. All material or information in any form,
       whether or not admissible, that tends to impeach a State’s witness, including:

                                        ***
              (B) a relationship between the State’s Attorney and the witness,
              including the nature and circumstances of any agreement,
                                            45
               understanding, or representation that may constitute an inducement
               for the cooperation or testimony of the witness[.]

        Here, the evidence and testimony presented at the post-trial motions hearings on

April 23 and May 2, 2014, established that Nelson was a witness in one other homicide

case.   Regarding the first component of the Brady analysis, we recognize that this fact, if

presented to a jury, could be minimally favorable to the accused in so far as it might

establish that Nelson was amenable to cooperation with the State to the detriment of other

defendants. However, this case is quite distinct from one such as State v. Williams, in

which the State failed to disclose that its witness

        was, and had been, for at least 10 years, a paid and registered police
        informant for the Baltimore City Police Department, Eastern District Drug
        Unit, with his own confidential informant number. Moreover, he had
        cooperated with the State’s Attorney’s Office in a number of cases, involving
        narcotics, weapons and homicide, leading to numerous arrests.

392 Md. 194, 200 (2006) (footnote omitted).

        In the instant case, Nelson testified that he was neither threatened nor promised

anything in exchange for his testimony in Appellant’s case.             Appellant had the

opportunity to cross-examine Nelson extensively regarding his testimony in various cases

and his communications with police and prosecutors.        Further, at the May 2 motions

hearing, Bethany Durand—the primary prosecutor in the other case in which Nelson was

named as a witness—testified that Nelson was given no promises, agreements or

assurances in exchange for his testimony in that case.



                                              46
      The uncontroverted testimony was that there were no promises, agreements or

assurances in exchange for Nelson’s testimony in either case, so it is unclear what

impeachment value the non-disclosed information could have had.                Impeachment

evidence is “[e]vidence used to undermine a witness’s credibility.” Blacks Law

Dictionary 676 (10th ed. 2014).   As Professor McLain observed:

      A witness may be impeached in two conceptually different ways.
             First, one may impeach by showing that the witness, though possibly
      well-intentioned, has given inaccurate testimony due to faulty perception,
      memory, or ability to communicate.

                                           ***
              Second, one may impeach by showing that the witness is likely to be
      lying. This showing may be made by proving the witness’s prior criminal
      convictions, other bad acts probative of untruthfulness, inconsistent
      statements, bias, interest, or other improper motive, bad reputation for
      truthfulness or a character witness’s poor opinion of the witness’s character
      for truthfulness, or mental incapacity to tell the truth, and by other witnesses’
      contradictory testimony as to material facts.

6 Lynn McLain, Maryland Evidence: State and Federal § 607:1 (3d ed. 2013) (footnotes

omitted).

      The record reflects that Appellant took the opportunity to cross-examine Nelson

regarding any potential bias or improper motive. This weighs against any contention that

Appellant was prejudiced by the State’s inadvertent omission.         “Evidence is material

under Brady when ‘the favorable evidence could reasonably be taken to put the whole case

in such a different light as to undermine the confidence in the verdict.’” Williams, 392

Md. at 229 (quoting Kyles v. Whitley, 514 U.S. 419, 435 (1995)). Evidence establishing

                                             47
merely that Nelson was a witness in one other homicide case, without more, does not reach

that standard.   We agree with the circuit court’s determination that there was no violation

of Maryland Rule 4-263(d)(6)(B) or the principles announced in Brady sufficient to

warrant the grant of a new trial.

                    c.     Use of the Handgun in Closing Argument

       Finally, Appellant argues before this Court that “the prosecution improperly used

the .38 revolver in closing argument, which had not been admitted into evidence, in support

of its assertion that it was the murder weapon used by [A]ppellant.” Appellant maintains

that “[t]he trial court was incorrect in its finding that [the revolver] had been admitted and,

in basing its ruling on that finding, abused its discretion.”     We can dispense with this

argument summarily.      The .38 revolver was admitted into evidence without objection, as

State’s Exhibit 20, on March 21, 2014, during the testimony of Detective Reginald Jones.

                                      CONCLUSION

       The Court of Appeals cleared away any doubt that the State may compel a witness

to testify under a grant of use and derivative use immunity in Rice, supra, and that, through

CJP § 9-123, a prosecutor is entitled to an order compelling testimony once properly sought

by written motion. ___ Md. at ___, slip op. at 2, 22.     We recognize that the instant case

proceeded to trial well before the Court of Appeals issued its decision in Rice.

Nevertheless, here the prosecutor offered Toomer immunity and hoped the court would

compel his testimony, but then the prosecutor failed to avail himself of the procedures for

                                              48
obtaining an order to compel testimony contained in the immunity statute first enacted in

1989.11     In a case where the prosecution has no reasonable basis for believing that a

witness will waive his or her Fifth Amendment privilege, the proper course is to address

the issue outside the presence of the jury.      See Allen, 318 Md. at 174. In so doing, the

prosecution may thoughtfully avoid the appearance of having called a witness for the effect

of the claim of privilege on the jury and, thus, avoid potential prejudicial error.

       In the case at bar, the circuit court acted expeditiously to minimize any negative

effect from Toomer’s refusal to testify by halting questioning and excusing the jury

immediately.     In light of the circuit court’s quick action, the record reflects that Appellant

was not inclined to (and did not) request any further relief during the course of the trial.

Indeed, Appellant failed to present any specific argument regarding the impropriety of

calling Toomer as a witness or allege any prejudice created thereby prior to his post-verdict

motion for a new trial.      Weighing the Vandegrift factors in context, we agree with the

circuit court that this “brief event in the course of a long trial” did not prejudice the

Appellant and does not warrant a new trial.       Moreover, we perceive no error in the circuit

court’s denial of Appellant’s motion for a new trial and conclude that Appellant was not

denied his right to a fair trial.   We affirm.

                                          JUDGMENTS OF THE CIRCUIT
                                          COURT FOR BALTIMORE CITY
                                          AFFIRMED.

       11
          The State filed a Motion to Compel Officer Porter’s testimony under CJP § 9-
123 in Officer Goodson’s case on January 6, 2016. Rice, ___ Md. at ___, slip op. at 7.
                                                 49
COSTS TO BE PAID BY APPELLANT.




   50